Case 1:21-cv-22174-KMW Document 4 Entered on FLSD Docket 06/14/2021 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                            Case No. 21-22174-CIV-WILLIAMS

  JESUS GONZALEZ,

        Plaintiff,

  vs.

  PUBLIX SUPER MARKETS, INC.,

        Defendant.
                                    /

    ORDER OF REFERRAL AND NOTICE OF COURT PRACTICES IN ADA CASES

        THIS MATTER is before the Court upon a sua sponte review of the record.

  Pursuant to 28 U.S.C. § 636 and the Magistrate Rules of the Local Rules for the Southern

  District of Florida, all discovery disputes and non-dispositive pretrial motions are

  REFERRED to Magistrate Judge Chris M. McAliley. It is further ORDERED that the

  Parties shall adhere to the Federal Rules of Civil Procedure, the Local Rules for the

  Southern District of Florida, Judge Williams' Court Practices and Procedures, and Judge

  McAliley’s Discovery Procedures. Judge Williams' Court Practices and Procedures and

  Judge McAliley’s Discovery Procedures are available at the Court's website:

  http://www.flsd.uscourts.gov/content/judge-kathleen-m-williams.

        Additionally, the Court notes that the Complaint alleges violations by the Defendant

  of the Rehabilitation Act, 42 U.S.C. §§ 12181 et seq. Accordingly, the Court ORDERS

  the parties to comply with the following requirements.
Case 1:21-cv-22174-KMW Document 4 Entered on FLSD Docket 06/14/2021 Page 2 of 6




  A.     Verified Certificate of Counsel Regarding Any Prior Filings under the ADA

         1.      If counsel conducted a search of case filings in the records of the Clerk of

  the United States District Court for the Southern District of Florida to ascertain whether

  the Defendant or the Defendant’s property has ever been sued prior to the filing of this

  suit for any alleged violations of the ADA, counsel shall set forth the results of that search.

  If such a search was not made prior to filing suit, counsel shall conduct a search of the

  records prior to responding to this order and indicate the results of that search;

         2.      If there has been a prior suit of the nature referred to in the above

  paragraph, counsel shall state the present status of that litigation if pending and, if not

  pending, the nature of the disposition (i.e., settlement, dismissal, other);

         3.      If there was such litigation and it was disposed of by settlement, counsel

  shall furnish to the Court specific details of the settlement, including any agreement for

  attorneys’ fees and costs, either known or ascertainable with reasonable inquiry. Copies

  of these documents shall be furnished with the response to this Order. Counsel shall also

  inform the Court whether the Defendant (and/or property owned by the Defendant and

  the subject matter of this suit) has complied with any settlement agreement and, if not,

  what actions Defendant must take to comply with the settlement agreement entered into

  in the prior litigation; and

         4.      If any efforts were taken by the parties to the prior litigation to enforce the

  terms of any settlement agreement entered into in any prior litigation, counsel shall

  describe these efforts. Specifically, counsel should indicate whether the property owner

  made any of the necessary repairs to the property to try to bring it into compliance with



                                                2
Case 1:21-cv-22174-KMW Document 4 Entered on FLSD Docket 06/14/2021 Page 3 of 6




  the ADA, and if not, what efforts the parties in the prior litigation have taken to enforce the

  settlement agreement entered into in that prior litigation.

         5.     Plaintiff’s counsel shall file with the Clerk of the Court a verified response to

  this order WITHIN TEN (10) DAYS from the date of this order.

  B.     Joint Scheduling Report

         WITHIN TWENTY (20) DAYS from the date that the last defendant responds to

  the complaint, the Parties shall file a joint conference report and a joint proposed

  scheduling order, as required by S.D. Fla. Local Rule 16.1(b). As part of that filing, the

  Parties shall complete and submit the attached form proposing deadlines.

  C.     Non-Compliance with Order and Rules of Court

         Non-compliance with any provision of this Order, the Federal Rules of Civil

  Procedure, the Local Rules, or this Court’s Practices and Procedures (available at:

  http://www.flsd.uscourts.gov/?page_id=13071), may subject the offending party to

  sanctions, including dismissal of this case. It is the duty of all counsel to take all actions

  necessary to comply with this Order.

         DONE AND ORDERED in chambers in Miami, Florida, this 14th day of June, 2021.




                                                3
Case 1:21-cv-22174-KMW Document 4 Entered on FLSD Docket 06/14/2021 Page 4 of 6




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                           Case No. XX-XXXXX-CIV-WILLIAMS

  PARTY NAME,

        Plaintiff(s),

  vs.

  PARTY NAME,

       Defendant(s).
  ___________________/

                        SCHEDULE JOINTLY PROPOSED BY THE PARTIES

        THIS MATTER is set for trial for the week of [Month, Day, Year]. The Parties

  propose to adhere to the following schedule:

        [Month, Day, Year]         The Parties shall furnish their initial disclosures
                                   pursuant to Fed. R. Civ. P. 26. The Parties are under
                                   a continuing obligation to furnish supplements within
                                   ten (10) days of receipt or other notice of new or
                                   revised information.


        [Month, Day, Year]         The Parties shall file motions to amend pleadings or
                                   join Parties.


        [Month, Day, Year]         The Plaintiff shall disclose experts, expert witness
                                   summaries and reports, as required by Federal Rule of
                                   Civil Procedure 26(a)(2).


        [Month, Day, Year]         The Defendant shall disclose experts, expert witness
                                   summaries and reports, as required by Federal Rule of
                                   Civil Procedure 26(a)(2).

                                             4
Case 1:21-cv-22174-KMW Document 4 Entered on FLSD Docket 06/14/2021 Page 5 of 6




       [Month, Day, Year]     The Parties shall exchange rebuttal expert witness
                              summaries and reports, as required by Federal Rule of
                              Civil Procedure 26(a)(2).


       [Month, Day, Year]     The Parties shall complete all discovery, including
                              expert discovery.


       [Month, Day, Year]     The Parties shall complete mediation and file a
                              mediation report with the Court.


       [Month, Day, Year]     The Parties shall file all dispositive pre-trial motions

                              and memoranda of law. The Parties shall also file any

                              motions to strike or exclude expert testimony, whether

                              based on Federal Rule of Evidence 702 and Daubert

                              v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

                              (1993), or any another basis.



       [Month, Day, Year]     The Parties shall each file one motion in limine. All
                              motions in limine must be filed at least six (6) weeks
                              before calendar call.




                                       5
Case 1:21-cv-22174-KMW Document 4 Entered on FLSD Docket 06/14/2021 Page 6 of 6




        [Month, Day, Year]         The Parties shall file their joint pretrial stipulation,
                                   witness lists, and exhibit lists in accordance with Local
                                   Rule 16.1(d) and (e).      The Parties shall also file
                                   proposed jury instructions and a proposed verdict form,
                                   or statement of fact and conclusions of law (for non-
                                   jury trials).


        [Month, Day, Year]         The Parties shall submit their deposition designations.


  By:         [Attorney(s) for Plaintiff(s)]             [Attorney(s) for Defendant(s)]




                                               6
